Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 13, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  157865 & (22)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  THOMAS J. O’BRIEN,                                                                                Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 157865
                                                                   COA: 343115
                                                                   Oakland CC: 2004-693882-DC
  ANN MARIE D’ANNUNZIO,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 29, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 13, 2018
         t0612
                                                                              Clerk